Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Independent claims 1, 9, and 18 have been amended.  
Claims 1-10, and 12-20 remained pending.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 

Response to Arguments/Remarks
Applicant arguments of pages 11-16 corresponding to the prior arts of Jayakumarin in view of Buser, Jayakumarin in view of Pelton, in regards to the rejected claims and the newly added claimed limitations, have been considered, however, they are moot in light of the new ground of rejection. Please refer to the below rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Regarding claims 16 and 18:
	Those claims require “processing…media content based on each of the first command, the second command, and the third command”.
      In relying on the claim languages and that of the specification, it is not clear what the third command. Said claimed limitations of at least the third command are unclear and thereby those claims are rejected as being indefinite and unclear. For purpose of examination, the Examiner interprets the third command for illustrating the global command.

       Applicant needs to positively recite the necessary elements, and novel subject matter to more effectively claim the subject matter which applicant regards as his invention. The claim currently with those limitations are found to be indefinite, thereby is rejected  for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

       Dependent claims 19-20 also rejected as they failed to solve the above problems.

      Examiner respectfully advises applicant to review all pending claims and to positively and particularly point out the claimed subject matter which the applicant regards as the invention, in order to expedite the precaution of the application and shorten the time of examining process.

Accordingly, the claimed subject matter of this application as currently claimed is unpatentable under the provisions of 35 U.S.C. 112, second paragraph.  Therefore, the above claim is rejected under USC 112 second, as best understood by examiner as indicated in this office action above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-9, 14-20 is/are rejected under 35 U.S.C. 102 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Alsina et al (US 2019/0124159, A1).

    Regarding claim 1, Alsina teaches a natural language recognition system (Fig. 3 and para. 0039-0042, and 0126-0127 further teaches a natural language recognition system configured to receive and process voice input and text input as a natural language input processed understoodly by said natural language recognition system which creates further in para. 0039-0042 at least a new session information) comprising: 
a portable computer device, having a processor and a user interface (a smart speaker (devices 110 and 200 of at least para. 0039-0042 comprises said portable computer device, having said processor and said user interface);
the processor receiving an initial command in natural language, and operating to assign a session to the initial command (receiving in at least para. 0039-0042 and 0126-0127 a play request at a designated device, said receiving further comprising at least said receiving initial command in natural language, and the system of para. 0039-0042 and 0131 operating to assign a new session to said command); and 
to accept multiple different subsequent commands during the session at different times during the session subsequent to receiving the initial command as part of the session (the system of further para. 0039-0042 and 0130, 0134-0135 teaches a case of receiving and accepting multiple different subsequent commands during the session at different times during the session subsequent to receiving the initial command as part of the session);
and the processor operating to maintain the session open until a session ending event (the system at least in para. 0039 and 0135 configured further for keeping said session obviously open until a session ending event such as obviously a predetermined time of not receiving any commands) and while the session is open, to accept and carry out each of the subsequent commands during the session (further noted in para. 0039 and 0135 to accept and carry out each of the subsequent commands during the session);
the processor receiving a first command while the session is open as a new command to carry out a new function in the session and receiving a second command while the session is open (the system as noted further in at least para. 0039-0042 and 0134-035 adapted for receiving obviously said first command while the session is open as a new command to carry out a new function in the session and receiving understoodly as well said second command while the session is open); 
and using the second command to modify one or more previous commands in the session including the initial command and the subsequent commands (the system of further para. 0039-0042, 0134-0135, and 0138-0139 further teaches a case of receiving global commands comprises playback migration requests, play request to certain rooms as a global command or said second command to modify one or more previous commands in the session including the initial command and the subsequent commands);
the processor recognizing the second command after the close of the session but not using the second command after the close of the session to modify the one or more of the previous commands including the initial command and the subsequent commands that were received during the session being open (a case exists in at least para. 0141-0142 and 0138-0139 where the system detects a close session in regards to said recognizing second kitchen command of para. 0141 after the close of the session, the system as implied not using the second command after the close of the session to modify the one or more of the previous commands including the initial command and the subsequent commands that were received during the session being open, but instead open a new session).
     Alsina teaches the claimed limitations except for said processor operating to close the session responsive to the session event which event understoodly in the art would entails a case where the system for a predetermined or prolonged time does not receive any commands or instruction, said processor understoodly then operating to close the session responsive to said session event, another case exists where the system may receive a Bye session event which would likewise understoodly then operating to close the session responsive to said session event, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

     Regarding claim 5 (according to claim 1), Alsina further teaches wherein the commands are received as commands are received as textual commands, and the session is associated with a unique session ID which is associated with additional commands to be received for the session (assigned sessions of at least para. 0151 are assigned to said received commands as commands in a case comprising the session ID from implied converted textual commands of audio requests, and said session is associated with a unique session ID which is associated with additional commands to be received for the session).

     Regarding claim 6 (according to claim 1), Alsina further teaches wherein the unique session information is included as part of a return address and additional commands are sent to the return address that includes information about the unique session ID (ongoing created session of further para. 0151 further comprising  unique session information included as part of a return address and additional commands are sent to the return address that includes information about the unique session ID).

     Regarding claim 7 (according to claim 1), Alsina further teaches wherein the processor processing each of the commands by assigning a new content command to play specific media content and assigning a format command to play a format of media content and assigning a global command to set a limit on the media that is played as part of the format of media set by the format command (para. 0139, and 0151 further shows the system assigned new sessions content commands to received user commands pertaining to assigned devices sharing an assigned session information, to play specific media content and assigning a play Jazz format command to play said format of media content and may further assign as understood in para. 0138-0139, 0147, and 0151 global commands to set a limit on the media that is played as part of the format of media set by the format command).

     Regarding claim 8 (according to claim 1), Alsina further teaches wherein the commands include a global command to play specified content on a specified content receiving system (global commands of para. 0135 or 139 further comprises at least commands command to play specified content on a specified content receiving system).

    Regarding claim 9, Alsina teaches in at least Fig. 5 a method of operating a natural language recognition system (Fig. 3 and para. 0039-0042, and 0126-0127 further teaches a natural language recognition system configured to receive and process voice input and text input as a natural language input processed understoodly by said natural language recognition system which creates further in para. 0039-0042 at least a new session information) comprising: 
receiving, into an electronic device, an initial command in natural language  (devices 110 and 200 of at least para. 0039-0042 and 0126-0127 comprises said device, for receiving and outputting at least having said initial command in natural language);
opening a session for the initial command (system of further para. 0039-0042 and 0131 operating to assign a new session to said command); and 
receiving additional commands into the session while the session is opened (receiving further in para. 0039-0042 and 0130, 0134-0135 while the session is opened, accepted multiple different subsequent commands during the session at different times during the session subsequent to receiving the initial command as part of the session);
 and processing the additional commands while the session is open (para. 0039-0042 and 0130, 0134-0135) including:
processing a new command to carry out a new function in the session and
processing a global command to modify one or more previous commands received in the session (processing further in para. 0039-0042 and 0130, 0134-0135 new Jazz command to carry out said new function in the session and processing a global migration command  in a specific room further modifying said one or more previous commands received in the session);
detecting a session ending event, and after closing the session accepting commands as new commands not associated with the session and where said commands received after the closing the event do not modify any of the previous commands received during the session including after closing the session (a case exists in at least para. 0141-0142 and 0138-0139 where the system detects a close session in regards to said recognizing second kitchen command of para. 0141 after the close of the session, the system as implied not using the second command after the close of the session to modify the one or more of the previous commands including the initial command and the subsequent commands that were received during the session being open, but instead open a new session); 
recognizing the global command after the close of the session but not using the global command after the close of the session to modify the one or more of the previous commands (a global command of para. 0139 and 0141 “play Jazz in here” maybe recognized later after the close of the session which is assigned a new session information but not being used as global command after the closing of said initial session to modify the said one or more of the previous commands); 
     Alsina teaches the claimed limitations except for closing said session responsive to the session ending event, which event understoodly in the art would entails a case where the system for a predetermined or prolonged time does not receive any commands or instruction, said processor understoodly then operating to close the session responsive to said session event, another case exists where the system may receive a Bye session event which would likewise understoodly then operating to close the session responsive to said session event, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

     Regarding claim 14 (according to claim 9), Alsina further teaches wherein the commands are received as commands are received as textual commands, and the session is associated with a unique session ID which is associated with additional commands to be received for the session (assigned sessions of at least para. 0151 are assigned to said received commands as commands in a case comprising the session ID from implied converted textual commands of audio requests, and said session is associated with a unique session ID which is associated with additional commands to be received for the session).

     Regarding claim 15 (according to claim 14), Alsina further teaches wherein the unique session information is included as part of a return address and additional commands are sent to the return address that includes information about the unique session ID (ongoing created session of further para. 0151 further comprising  unique session information included as part of a return address and additional commands are sent to the return address that includes information about the unique session ID).

     Regarding claim 16 (according to claim 9), Alsina further teaches wherein the processor processing each of the commands by assigning a first command to be a  new content command to play specific media content (para. 0134-0135 as first commands to play Jazz in kitchen and living room); and assigning a second command to play a format of media content (para. 0138 maybe in the art a second subsequent command for playing classical music as said assigned second command to play a format of media content);  and assigning a global command to set a limit on the media that is played as part of the format of media set by the second command (para. 0139 further illustrates a global command which obviously maybe assigned as a third command to set a limit on the media that is played as part of the format of media set by the second command specifically to the kitchen); and media content based on each of the first command, the second command, and the third command (processing the media content and requests of further para. 0134-0135 and 0138-0139).

     Regarding claim 17 (according to claim 9), Alsina further teaches wherein the commands include a global command to play specified content on a specified content receiving system (global commands of para. 0135 or 139 further comprises at least commands command to play specified content on a specified content receiving system).

    Regarding claim 18, Alsina teaches a method of operating a natural language recognition system in a portable computer (Fig. 3 and para. 0039-0042, and 0126-0127 further teaches a natural language recognition system and portable computers  110 and 200 of at least para. 0039-0042 and 0126-0127, for receiving and outputting at least having said initial command in natural language configured to receive and process voice input and text input as a natural language input, the system creates further in para. 0039-0042 at least a new session information) comprising: 
receiving, into the portable computer, an initial command in natural language  (system of further para. 0039-0042 and 0131 operating to assign a new session to said command); and 
opening a session for the initial command (system of further para. 0039-0042 and 0131 operating to assign a new session to said command); and 
receiving additional commands into the session (receiving further in para. 0039-0042 and 0130, 0134-0135 while the session is opened, accepted multiple different subsequent commands during the session at different times during the session subsequent to receiving the initial command as part of the session);
and processing each of the commands by assigning a first command to be a  new content command to play specific media content (para. 0134-0135 as first commands to play Jazz in kitchen and living room); and assigning a second command to play a format of media content (para. 0138 maybe in the art a second subsequent command for playing classical music as said assigned second command to play a format of media content);  and assigning a global command to set a limit on the media that is played as part of the format of media set by the second command (para. 0139 further illustrates a global command which obviously maybe assigned as a third command to set a limit on the media that is played as part of the format of media set by the second command specifically to the kitchen); and media content based on each of the first command, the second command, and the third command (processing the media content and requests of further para. 0134-0135 and 0138-0139).

     Regarding claim 19 (according to claim 18), Alsina further teaches wherein the media is music and the limit on the media comprises preventing playing music that sounds like country (the system receiving in at least para. 0138 a voice command to play classical everywhere as a command for music media including a limiting function further limiting media which comprises obviously preventing playing music that obviously sounds like country).

    Regarding claim 20 (according to claim 18), Alsina further teaches wherein the commands are received as commands are received as textual commands, and the session is associated with a unique session ID session (assigned sessions of at least para. 0151 are assigned to said received commands as commands in a case comprising the session ID from implied converted textual commands of audio requests, and said session is associated with a unique session ID which is associated with additional commands to be received for the session); wherein the unique session ID included as part of a return address and which is associated with additional commands including the command to set a player to be received for the session  and additional commands are sent to the return address that includes information about the unique session ID (ongoing created session of further para. 0151 further comprising  unique session information included as part of a return address and additional commands are sent to the return address that includes information about the unique session ID).

Claims 2, and 10 rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Alsina in view of Jayakumar (previously cited).

     Regarding claim 2 (according to claim 1), Alsina further teaches wherein the processor receives the commands via voice commands (para. 0130, 0134-0135).   
     However, Alsina is silent regarding wherein where an initial voice command is made which is a unique command that indicates that a voice command will follow and the processor recognizes subsequent commands that are part of the session where the session ending event is a specified time after receiving the initial command.
   Jayakumar teaches a  system further Adapted to receive at least Figs. 2-4 and para. 0020 and 0048-0049 voice commands comprising at least "Alexa, play the music here." "Alexa, play the music in the basement too," as commands comprising said initial voice command “Alexa” including said unique command that understoodly indicates that a voice command will follow and the processor recognizes subsequent commands that are part of the session where a session ending event understoodly may comprise in the art non-received commands or a Bye command within a predetermined specified time after receiving said initial command. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alsina in view of Jayakumar to include wherein said where an initial voice command is made which is a unique command that indicates that a voice command will follow and the processor recognizes subsequent commands that are part of the session where the session ending event is a specified time after receiving the initial command, as discussed above, as Alsina in view of Jayakumar are in the same field of endeavor of a user interacting with a voice controlled system for playing certain request play media content, a case exist as illustrated by Jayakumar where requested voice commands further illustrates unique voice command addressing for example Alexa which understoodly or traditionally comprises a subsequent or initial voice command would follow where a known processor would be adapted for recognizing said command or subsequent commands for rendering and outputting user requested contents, one skill in the art would further appreciate a case requested contents are not received after a predetermined silent or inactivity time, said system would obviously be adapted to execute said session ending event after said obvious specified time after the receiving of said initial command or the like, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

     Regarding claim 10 (according to claim 9), Alsina further teaches wherein the receiving is via voice commands (para. 0130, 0134-0135); and after ends of session, does not recognize the commands to modify the session (a case exists where a global command of para. 0139 and 0141 “play Jazz in here” maybe recognized later after the close of the session which is assigned a new session information but not being used as global command after the closing of said initial session to modify the said one or more of the previous commands but instead assign a new session information).
     However, Alsina is silent regarding wherein where an initial voice command is made which is a unique command that indicates that a voice command will follow and the processor recognizes subsequent commands that are part of the session and after the specified time, ends the session, and does not recognize the commands to modify the session. 
     Jayakumar teaches a  system further Adapted to receive at least Figs. 2-4 and para. 0020 and 0048-0049 voice commands comprising at least "Alexa, play the music here." "Alexa, play the music in the basement too," as commands comprising said initial voice command “Alexa” including said unique command that understoodly indicates that a voice command will follow and the processor recognizes subsequent commands that are part of the session where a session ending event understoodly may comprise in the art non-received commands or a Bye command within a predetermined specified time after receiving said initial command. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alsina in view of Jayakumar to include wherein said initial voice command is made which is a unique command that indicates that a voice command will follow and the processor recognizes subsequent commands that are part of the session and after the specified time, ends the session, and does not recognize the commands to modify the session, as discussed above, as Alsina in view of Jayakumar are in the same field of endeavor of a user interacting with a voice controlled system for playing certain request play media content, a case exist as illustrated by Jayakumar where requested voice commands further illustrates unique voice command addressing for example Alexa which understoodly or traditionally comprises a subsequent or initial voice command would follow where a known processor would be adapted for recognizing said command or subsequent commands for rendering and outputting user requested contents, one skill in the art would further appreciate a case requested contents are not received after a predetermined silent or inactivity time, said system would obviously be adapted to execute said session ending event after said obvious specified time after the receiving of said initial command or the like, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

Claims 3, and 12 rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Alsina in view of Aggarwal et al (KR 20200007926, A1).

     Regarding claim 3 (according to claim 1), Alsina further teaches wherein the processor receives the commands via voice commands (para. 0130, 0134-0135).
     However, Alsina is silent regarding wherein where after the close of the session, the processor recognizes a unique command the indicates that new commands should be associated with the session and after receiving the new command then the processor recognizes the second command to modify the initial command of the subsequent commands during the session being open. 
   Aggarwal teaches in Figs. 1A, 1B, 1C, and 1D and Abstract a system recognizes the close of a session and a new user playback request which is associated with the closed session, wherein where after said close of the session, the processor may recognizes a unique recall or reopen request that indicates that new commands should be associated with the session and after receiving said new command then said processor may obviously recognizes as implied resumed or requested second command while the session is reopened to in a case change said initial command of the subsequent commands during the session being open. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alsina in view of Aggarwal to include wherein said where after the close of the session, the processor recognizes a unique command the indicates that new commands should be associated with the session and after receiving the new command then the processor recognizes the second command to modify the initial command of the subsequent commands during the session being open, as discussed above, as Alsina in view of Aggarwal are in the same field of endeavor of a user interacting with a voice controlled system for playing certain request play media content, a case exist in the art such as when requested contents are not received after a predetermined silent or inactivity time, said system would obviously be adapted to execute a session ending event, one skill in the art would further appreciate a case where the system may receive a command after the session is close from a user to reopen or resumed a closed session, said system likewise is equipped as noted in Aggarwal to associate said command to the close session and reopened the session corresponding to the received  command which may comprises in a case a command to play a certain form of music or media content before the session close in a particular room which command in the art may comprise obviously a global command or said second command as the session is reopened to modify understoodly a previous or said  initial command during said session being open,  according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 12 (according to claim 9), Alsina further teaches wherein the receiving is via voice commands (para. 0130, 0134-0135).
     However, Alsina is silent regarding wherein where after the close of the session, recognizing voice command that reopens the session and accepts at least one new command is accepted to modify the initial command of the subsequent commands during the session being open. 
   Aggarwal teaches in Figs. 1A, 1B, 1C, and 1D and Abstract a system recognizes the close of a session and a new user playback request which is associated with the closed session, wherein where after said close of the session, the processor may recognizes a unique recall or reopen request that indicates that new commands should be associated with the session and after receiving said new command then said processor may obviously recognizes as implied resumed or requested second command while the session is reopened to in a case change said initial command of the subsequent commands during the session being open. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alsina in view of Aggarwal to include wherein said where after the close of the session, recognizing voice command that reopens the session and accepts at least one new command is accepted to modify the initial command of the subsequent commands during the session being open, as discussed above, as Alsina in view of Aggarwal are in the same field of endeavor of a user interacting with a voice controlled system for playing certain request play media content, a case exist in the art such as when requested contents are not received after a predetermined silent or inactivity time, said system would obviously be adapted to execute a session ending event, one skill in the art would further appreciate a case where the system may receive a command after the session is close from a user to reopen or resumed a closed session, said system likewise is equipped as noted in Aggarwal to associate said command to the close session and reopened the session corresponding to the received  command which may comprises in a case a command to play a certain form of music or media content before the session close in a particular room which command in the art may comprise obviously a global command or said second command as the session is reopened to modify understoodly a previous or said  initial command during said session being open,  according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

Claims 4, and 13 rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Alsina in view of Buser et al (previously cited).

     Regarding claim 4 (according to claim 1), Alsina further teaches wherein the processor receives clarification of incomplete or unrecognized commands from a user, and receives information indicative of response to clarify a previously-provided command (para. 0131-0132 further teaches the system may receive the command pause being determined as incomplete or unrecognized commands from said user which the system further receives clarification of incomplete or unrecognized commands from a user, and receives information indicative of response to clarify a previously-provided command).
   However, Alsina is silent regarding said processor sends information requesting clarification of incomplete or unrecognized commands to a user, and receives information indicative of the response, and uses the response to clarify a previously-provided command.
    Buser teaches in at least Fig. 1 a voice controlled interface adapted to receive and process user voice commands, and a case exists in at least Fig. 4 and para. 0085-0086 and 0089 due to commands ambiguities, the system sends information requesting additional information and clarification of incomplete or unrecognized commands to a user, and further case in Fig. 4, S410-412 and para. 0089 receives information indicative of the response, and uses the response to clarify a previously-provided command. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alsina in view of Buser to include wherein said processor sends information requesting clarification of incomplete or unrecognized commands to a user, and receives information indicative of the response, and uses the response to clarify a previously-provided command, as discussed above, as Alsina in view of Buser are in the same field of endeavor of a user interacting with a voice controlled system, a case exist as illustrated by Buser where requested commands information maybe incomplete, non-recognized  or ambiguous, Buser thereby further complements Alsina in said case by sending to said user clarification information, or a corrected command information and/or confirmation information said commands includes said incomplete data, and to ultimately receive information indicative of the response, and obviously uses said response to clarify a previously-provided command to perform the initially requested content information, as said clarified or modified response in the case of the incomplete information further understood as implied commands which can be understood or can be sent as individual, global commands or the like to carry out the user intended requested contents, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

     Regarding claim 13 (according to claim 9), Alsina further teaches wherein the processor receives clarification of incomplete or unrecognized commands from a user, and receives information indicative of response to clarify a previously-provided command (para. 0131-0132 further teaches the system may receive the command pause being determined as incomplete or unrecognized commands from said user which the system further receives clarification of incomplete or unrecognized commands from a user, and receives information indicative of response to clarify a previously-provided command).
   However, Alsina is silent regarding said processor sends information requesting clarification of incomplete or unrecognized commands to a user, and receives information indicative of the response, and uses the response to clarify a previously-provided command.
    Buser teaches in at least Fig. 1 a voice controlled interface adapted to receive and process user voice commands, and a case exists in at least Fig. 4 and para. 0085-0086 and 0089 due to commands ambiguities, the system sends information requesting additional information and clarification of incomplete or unrecognized commands to a user, and further case in Fig. 4, S410-412 and para. 0089 receives information indicative of the response, and uses the response to clarify a previously-provided command. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alsina in view of Buser to include wherein said processor sends information requesting clarification of incomplete or unrecognized commands to a user, and receives information indicative of the response, and uses the response to clarify a previously-provided command, as discussed above, as Alsina in view of Buser are in the same field of endeavor of a user interacting with a voice controlled system, a case exist as illustrated by Buser where requested commands information maybe incomplete, non-recognized  or ambiguous, Buser thereby further complements Alsina in said case by sending to said user clarification information, or a corrected command information and/or confirmation information said commands includes said incomplete data, and to ultimately receive information indicative of the response, and obviously uses said response to clarify a previously-provided command to perform the initially requested content information, as said clarified or modified response in the case of the incomplete information further understood as implied commands which can be understood or can be sent as individual, global commands or the like to carry out the user intended requested contents, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

Conclusion
      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        07/25/2022